Case: 18-15211   Date Filed: 03/02/2020   Page: 1 of 2



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-15211
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:17-cr-00223-JA-TFM-10


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


TIMOTHY LAMAR SPINKS,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                              (March 2, 2020)

Before ED CARNES, Chief Judge, JILL PRYOR and ANDERSON, Circuit
Judges.

PER CURIAM:
              Case: 18-15211     Date Filed: 03/02/2020   Page: 2 of 2



      Everett Urech, appointed counsel for Timothy Spinks in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Spinks’s convictions and sentences are AFFIRMED.




                                         2